Citation Nr: 1242258	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-11 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for chronic sinusitis.



ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from August 2001 to August 2005.  
	
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2010, the Veteran withdrew the following claims: a higher initial rating for posttraumatic stress disorder with major depressive disorder, dysthymic disorder, generalized anxiety disorder, and panic disorder with agoraphobia; service connection for bilateral hearing loss; service connection for tension headaches; higher initial ratings for left knee and right knee disabilities; higher initial ratings for degenerative disc disease of the lumbar spine; a higher initial rating for the left hip; higher initial ratings for radiculopathy of the left lower extremity; and, a temporary 100 percent rating involving a period of convalescence for surgery on the left knee.  In December 2010, VA notified the Veteran that the pending appeal regarding these claims was closed.  In November 2011, the Veteran filed increased rating claims for his service-connected disabilities and a claim for a total disability rating based on individual unemployability.  A May 2012 rating decision addressed these claims, and the decision has not been appealed

In April 2012, the Veteran notified VA that he was no longer represented by the Law Office of David Huffman and that he was representing himself.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The RO sent the Veteran a letter in September 2012 informing that he had been scheduled for a videoconference hearing before the Board in November 2012.  However, he submitted a response indicating that he declined that hearing and preferred to wait for a travel board hearing instead.  

The failure to afford the Veteran a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3).  Therefore, the Veteran should be scheduled for a hearing before the Board at that RO in Huntington, West Virginia. 

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing at the RO in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


